Citation Nr: 9905363	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran had active service from April 1942 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

This case was previously before the Board in February 1995 at 
which time it was remanded for further evidentiary 
development.  Those actions have now been completed and this 
case is properly before the Board for adjudication upon the 
merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, to 
the extent possible.

2.  Post-service diagnosed bilateral hearing loss cannot 
satisfactorily be dissociated from the veteran's exposure to 
a noisy combat environment in service.

3.  The claim of service connection for defective vision is 
not supported by cognizable evidence showing the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991);b 38 C.F.R. §§ 
3.303(a), 3.304, 3.307(d), 3.385 (1998).

2.  The claim of service connection for defective vision is 
not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records to include the April 1942 report 
of enlistment and examination contain no findings of hearing 
loss in either ear or defective vision.  In April 1948, the 
veteran underwent periodic examination.  His eyes were 
evaluated as normal and a brown-pigmented spot on the sclera 
in the left eye was noted.  His vision was noted as 10/20 and 
good in both eyes.  His hearing was evaluated as normal.  A 
September 1948 ear, nose, and throat consultation examiner 
recommended astringent eye drops.

In April 1950, the veteran's vision was measured as 30/20 , 
and corrected to 20/20 in both eyes with normal color 
perception.  The veteran's ears were normal, bilaterally.  
His hearing was measured as 15/15, bilaterally.  During an 
October 1954 eye examination, the examiner noted a slight 
mixed astigmatism, fully corrected.  During an April 1956 
examination, the veteran's vision was noted with defective 
visual acuity bilaterally 20/100 corrected to 20/20, 
bilaterally with a mixed astigmatism, bilaterally.  The 
veteran's hearing was 15/15 for the whispered voice and 
spoken voice, bilaterally.  

During his May 1962 discharge examination, the veteran's 
ears, eyes, pupils, and ocular motility systems were 
clinically evaluated as normal.  An audiological examination, 
conducted at the time of the discharge examination showed 
(American Standards Association units converted to 
International Standards Organization units) that at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hz, hearing in the 
right ear was 15, 10, 10, 10, 30, and 15 decibels, 
respectively and hearing in the left ear was 15, 10, 10, 10, 
20, and 20 decibels, respectively.  The examiner noted 
defective visual acuity; OD & OS 20/80 corrected to 20/20 by 
lenses.  

In a June 1966 periodic reserve examination, an audiological 
examination showed (American Standards Association units 
converted to International Standards Organization units) that 
at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hz, hearing in 
the right ear was 5, 0, 15, 15, 30, and 30 decibels, 
respectively and hearing in the left ear was 5, 5, 15, 15, 
20, and 35 decibels, respectively.

The veteran filed his original claim for service connection 
for high frequency hearing loss and loss of eyesight in May 
1992.  The veteran's VA DD Form 214 reflects that the 
veteran's military occupational specialty was as an aviation 
machinist's mate.

In a June 1992 rating action, the RO denied entitlement to 
service connection for bilateral hearing loss and vision 
loss.  The veteran filed a timely notice of disagreement 
(NOD) in June 1992.

Submitted in support of his claim were a private audiology 
report from January 1990 and a VA eye examination report from 
April 1991.

During a November 1992 RO hearing, the veteran testified that 
he had perfect vision when he joined the Navy in 1942.  He 
stated that he was sent to the flight lines in Guadalcanal as 
a machinist.  He stated that he was constantly exposed to 
aircraft engine noise.  He testified that he was also 
stationed in the Solomon Islands.  He stated that the 
Japanese constantly bombed his unit.  He described one 
occasion when the Japanese bomb exploded about 25 feet from 
him.  He stated that he experienced ringing in his ears after 
that experience.  He stated that the bombing lasted 
constantly for at least six months.  He noted that he did not 
wear protective hearing aides while on the flight line.  

The veteran stated that he was exposed to low level noise 
after service when he worked as a mechanic but that it was 
much less significant than the acoustic trauma during 
service.  He testified that he had worn hearing aids for the 
past year and a half.  

The veteran also testified that the runway was made of coral 
and that a bright glare refected off of it into his eyes.  He 
stated that he had to squint and that dirt and dust blew into 
his eyes regularly.  He stated that he noticed that his 
eyesight was deteriorating when he had difficulty seeing the 
flight line.  He stated that he was prescribed glasses in 
service and that his vision was and continued to be corrected 
fairly perfectly.  He stated that he presently had cataracts 
and could not read signs as well as his previously was able.

In his November 1992 decision, the Hearing Officer denied 
service connection for bilateral hearing loss and defective 
vision.  The veteran perfected his appeal in January 1993.  
The case was subsequently forwarded to the Board for 
adjudication.

In a February 1995 remand, the Board requested further 
evidentiary development.  

The veteran underwent a VA visual examination in July 1995.  
The veteran reported that he had needed corrective glasses 
since 1946.  The examiner noted no diplopia and no visual 
field deficit.  The examiner's diagnoses included refractive 
error/prescription, rule out retinal detachment right eye 
status-post laser and no retinal detachment and no RT, and 
diabetes mellitus with diabetic retinopathy.

The veteran was afforded a VA audiological examination in 
August 1995.  The veteran reported the onset of his defective 
hearing and periodic tinnitus in both ears in 1950.  He 
described his hearing loss as progressively getting worse 
since its onset.  He reported that he was subjected to 
constant noise exposure (aircraft, operating and testing 
engine noises) while in the service.  The veteran was shown 
to have 5, 15, 40, 60, and 65-decibel losses at 500, 1000, 
2000, 3000, and 4000 Hertz in the right ear.  He had 0, 10, 
30, 60, and 75-decibel losses at 500, 1000, 2000, 3000, and 
4000 Hertz in the left ear.  Speech recognition was 92 
percent in the right ear, and 88 percent in the left ear.  
The examiner noted the presence of periodic tinnitus.  The 
examiner's impression was high frequency sensorineural 
hearing loss, both ears, and periodic tinnitus, both ears.

The veteran underwent VA ears, nose, and throat examination 
in September 1995.  The examiner noted the presence of 
hyperostosis of the left ear canal and also the right ear 
canal, but to a lesser degree.  The tympanic membranes were 
intact.  The examiner's impression was high frequency 
sensorineural hearing loss, both ears.

The veteran was afforded additional VA visual examination in 
November 1995.  After examination, the examiner noted a 
history of retinal tear, right eye, with laser treatment, 
stable; status-post surgery with PC intraocular lens, right 
eye; early cataract, left eye; no diabetic retinopathy, both 
eyes; and conjunctival nevus, left eye since age six.

After a January 1996 VA visual examination, the examiner's 
impressions were status-post retinal tear with laser 
treatment, right eye, stable; status-post cataract 
extraction/posterior chamber intraocular lens with posterior 
capsular opacification, right eye; early cataract, left eye; 
non-insulin-dependent diabetes mellitus with diabetic 
retinopathy, both eyes; conjunctival nevus, left eye; and no 
apparent visual field deflection, both eyes, Goldman 
perimeter.

VA outpatient treatment records from January 1996 to October 
1996 reflect treatment for various disabilities including eye 
complaints.

In January 1997, the veteran underwent visual examination by 
VA.  The veteran reported a history of having been hit in the 
right eye with a ball causing retinal detachment.  He 
reported that he had been non-insulin dependent with diabetes 
mellitus for the past eight years.  The examiner noted that 
the veteran's vision in the right eye was uncorrected 20/70, 
near, and 20/200 far.  Corrected his right eye vision was 
20/25, near, and 20/25, far.  In the left eye his uncorrected 
vision was 20/100, near, and 20/200 far.  His corrected 
vision was 20/25, near, and 20/25, far.  NO diplopia or 
visual field deficits were noted.  The examiner's diagnoses 
included: status-post retinal detachment with retinal surgery 
to repair, right eye; anisometropic stigmatic presbyope, both 
eyes; status-post posterior chamber intraocular lens, right 
eye; and cataract, left eye.

In a June 1997 addendum, the January 1997 VA vision examiner 
noted that she reviewed the veteran's complete file.  She 
noted that there was no relationship between any current 
abnormalities of his eyes and the findings concerning the 
veteran's eyes noted in service.  The examiner noted that the 
brown-pigment spot or "freckle" noted on the left sclera, 
which was still present, had been present since the veteran 
was six years old.  The examiner opined that this was a 
congenital variation and stated that it did not affect the 
veteran's vision.  

The examiner noted that the "eso" and "exo" findings were 
also normal and did not affect the veteran's visual acuity.  
The current findings of an early cataract and mild retinal 
pigment epithelium changes in the macula, both eyes, were 
normal age related findings and not related to any service 
damage.  The veteran's history of "decreased visual acuity" 
was related to uncorrected refractive error.  However, the 
examiner noted that the veteran's visual acuity was normal 
with glasses.

In an April 1997 statement to the RO, the veteran reported 
that he worked around aircraft for twenty years while he was 
in service.  He stated that in-service hearing tests revealed 
hearing loss.  He stated that he also had good vision when he 
entered service but had to wear glasses starting in service 
and ever since.  He stated that he presently wore hearing 
aids.

The veteran underwent a VA audio-ear disease examination in 
September 1997.  The examiner noted that the ear, nose, and 
throat examination revealed the ears had hyperostosis of the 
left ear canal.  Tympanic membranes were intact on both 
sides.  The examiner noted that he reviewed the veteran's 
claims file and recorded normal hearing results in 1962 and 
1966.  The examiner opined that the present loss of hearing 
was not related to the military service since hearing was 
normal in 1962 and 1966.  The examiner's diagnosis was 
bilateral sensorineural hearing loss.

During a September 1997 VA audiological examination, the 
veteran was shown to have 5, 15, 45, 65, and 70 decibel 
losses at 500, 1000, 2000, 3000, and 4000 Hertz in the right 
ear.  He had 10, 15, 40, 55, and 80-decibel losses at 500, 
1000, 2000, 3000, and 4000 Hertz in the left ear.  

Speech recognition was 82 percent in the right ear, and 82 
percent in the left ear.  The examiner's impression was 
sensorineural hearing loss in both ears.  The examiner noted 
that the veteran had a history of noise exposure from WWII 
from aircraft props and jets.


I.  Entitlement to service connection for 
bilateral hearing loss.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in line of duty or 
for aggravation of a preexisting injury or disease.  38 
U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

If the disability is an organic disease of the nervous system 
and manifested to a compensable degree within one year 
following separation from service, service connection may be 
granted. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304.

Even when there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304; Collette v. Brown, 82 F.3d, 389 (Fed.Cir. 
1996).

Hearing loss will be considered to be a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

Analysis

The Board initially finds that the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
which mandates a duty to assist the veteran in developing all 
pertinent evidence.  In this regard the Board notes that the 
evidence of record consisting of service medical records and 
extensive post service VA clinical records, hearing 
testimony, and additional examination of the veteran on 
remand of the case to the RO provide a complete basis upon 
which to address the merits of the veteran's claims.  In view 
of the fact that there is no indication that there are 
additional pertinent records which the RO has not attempted 
to obtain, no further assistance to the veteran is required 
to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107(a).

The Board's review of the evidentiary record discloses that 
the veteran has a history of combat service in World War II.  
There is no denying the fact that the veteran was exposed to 
extensive combat activity as is also reflected in his 
decorations including the National Defense Service Medal, 
American Campaign Medal, World War II Victory Medal, Asiatic-
Pacific-Middle Eastern Campaign Medal, and Good Conduct 
Medal.  The veteran has frequently described his exposure to 
aircraft noise and acoustic trauma from the Japanese 
bombings.  The Board must take into consideration the facts, 
nature, and circumstances of the veteran's service.  38 
U.S.C.A. § 1154(b).  His hearing testimony, statements and 
histories reported on VA examinations are entirely credible.

The Board remanded the veteran's case in an effort to obtain 
a more definitive opinion as to the etiology of his bilateral 
hearing loss.  The most recent opinion by a VA audio-disease 
examiner in September 1997 notes that the veteran's current 
bilateral sensorineural hearing loss was not incurred in 
service because his hearing was evaluated as normal in 1962 
and 1966.  However, the audiologic examiner in September 1997 
noted the presence of noise exposure to aircraft jets in 
service and the earlier VA examiner in August 1995 noted that 
the veteran reported the onset of his hearing loss as 1950 
with progressive worsening.  The examiner noted that the 
veteran was subjected to constant noise exposure while in 
service.  Balancing the September 1997 audio-disease 
examiner's opinion with the additional evidence of record, 
and resolving any reasonable doubt in the veteran's favor, 
permits the Board to conclude that the veteran's post-service 
bilateral hearing loss cannot satisfactorily be dissociated 
from his combat service with the United States Navy in World 
War II.

In this regard the Board notes that the United States Court 
of Veterans Appeals (Court) has held that hearing loss does 
not have to be shown during service for the purpose of a 
grant of service connection.  Hensley v. Brown, 5 Vet. App. 
155 (1993). 

For the foregoing reasons, the Board finds that the record 
supports a grant of service connection for bilateral hearing 
loss.



II.  Entitlement to service connection 
for defective vision.

Criteria

As noted above, service connection may be granted for a 
disability resulting from personal injury or disease 
contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).


Service connection may be granted for defective vision 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied. 38 
C.F.R. § 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).

A threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) there 
must be evidence of a current disability, usually shown by a 
medical diagnosis. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service. This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and
(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence. Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993); Caluza v. Brown, 7 Vet. App. 498 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for defective 
vision is  not well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board does recognize the service medical records on 
occasion mention correction of vision, but thereafter, the 
competent evidence does not offer a nexus to service for any 
eye disorder the veteran may have at this time.  The most 
recent VA examiner noted in her June 1997 addendum, that the 
there was no relationship between any current abnormalities 
of his eyes and the findings concerning the veteran's eyes 
noted in service.  Additionally, the Board would point out 
that a refractive error, as provided by regulation, is not a 
disability under the law.  In summary, the medical evidence 
of record does not offer a nexus to service.  In other words, 
the veteran's claims are predicated on his own lay opinion.





As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu. 

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for defective vision must be denied as 
not well grounded.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
defective vision.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the veteran's claim for service connection for defective 
vision is not well grounded, the doctrine of reasonable doubt 
has no application in his case.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for defective vision, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

